TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00440-CV



                                 Irving Q. Hurdle, Jr., Appellant

                                                  v.

                                 Frederich J. Bingham, Appellee



             FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
          NO. C-1-CV-11-000678, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Irving Q. Hurdle, Jr. no longer wishes to pursue this appeal and has filed a motion to

dismiss. Hurdle’s counsel states that he has conferred with counsel for Frederich J. Bingham, who does

not oppose this motion. We grant Hurdle’s motion and dismiss the appeal. Tex. R. App. P. 42.1(a).



                                             ____________________________________________

                                             David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed on Appellant’s Motion

Filed: December 16, 2011